Judgment unanimously reversed on the law and petition dismissed. Memorandum: When reviewing a determination of the Parole Board to revoke parole, a court may only "examine the record to determine if the required procedural rules were followed and if there is any evidence which, if believed, would support the Parole Board’s determination, but the court may not make its own determinations based on its assessment of the credibility of the witnesses” (People ex rel. Walker v Hammock, 78 AD2d 369, 371). Here, the testimony of the parole officers, if believed, was sufficient to support the Parole Board’s determination that petitioner had violated three conditions of his parole. Consequently, Supreme Court erred by granting the writ of habeas corpus and ordering petitioner to be returned to parole supervision. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J.—habeas corpus.) Present—Doerr, J. P., Boomer, Lawton, Davis and Lowery, JJ.